Title: From George Washington to Oliver Wolcott, Jr., 27 June 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        
          Dear Sir,
          Mount Vernon 27th June 1796
        
        I have taken the liberty of putting two letters under cover to you; the one to Colo. Hamilton (in answer to that you forwarded to me) I pray you to put it under your cover, and send it on by the Post. The other for Mr Kitt (my household Steward) I leave open for your perusal, to save a repet[it]ion of the same sentiments, with respect to the money and Wine. With sincere esteem and regd I remain Your Affecte Servant
        
          Go: Washington
        
      